United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2354
                                   ___________

Lenzy McCullough,                   *
                                    *
            Appellant,              *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Eastern District of Arkansas.
M. D. Reed, Arkansas Department of *
Correction,                         *    [UNPUBLISHED]
                                    *
            Appellee.               *
                               ___________

                         Submitted: April 7, 1999
                             Filed: April 12, 1999
                                  ___________

Before RICHARD S. ARNOLD, WOLLMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Arkansas inmate Lenzy McCullough appeals from the district court&s1 dismissal
of his 42 U.S.C. § 1983 suit against M. D. Reed, Warden at the Cummins Unit of the
Arkansas Department of Correction. McCullough alleged that he was exposed to
asbestos when a maintenance crew cut into concrete in his barracks, and he claimed


      1
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas, adopting the report and recommendations
of the Honorable John F. Forster, United States Magistrate Judge for the Eastern
District of Arkansas.
that Reed was deliberately indifferent to his health and safety. Having carefully
reviewed the record and the parties’ briefs, we conclude that the district court
properly dismissed the complaint because McCullough failed to allege facts from
which an inference could be drawn that Reed knew McCullough was at risk of being
exposed to asbestos dust. See Prater v. Dahm, 89 F.3d 538, 541 (8th Cir. 1996)
(correctional officers entitled to dismissal because inmate alleged no facts supporting
inference that they actually knew of risk to inmate).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          2–